COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Leonard Holmes v. TD Ameritrade, Inc., Steven Newman,
                          Sportspick.com, LLC, Robert J. Abbott, Ruben Alvarez, Yicel
                          Alvarez, 700 Plus Credit National, LLC, 700 Plus Credit, LLC and
                          Solid Ground Investments, LLC

Appellate case number:    01-16-00311-CV

Trial court case number: 2014-10578

Trial court:              151st District Court of Harris County

Date motion filed:        August 7, 2017

Party filing motion:      Appellee

       It is ordered that the motion for reconsideration en banc is     DENIED   GRANTED.


Judge’s signature: /s/ Sherry Radack
                         Acting Individually     Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings, Higley, Bland, Massengale,
Brown, Lloyd, and Caughey.


Date: January 11, 2018